UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: December 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 15 Trustees & officers page 35 For more information page 41 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,000–8,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads or up-front commissions. We have argued that this often does not accurately reflect an A share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 32 open-end retail mutual funds increased their ratings to either a 4- or 5-star rank. In total, 12 of our funds now have 4- or 5-star rankings on their load-waived A shares, as of December 31, 2005. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of December 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks long-term capital appreciation by nor- mally investing at least 80% of its assets in equity securities of large- capitalization companies in the capitalization range of the Standard & Poors 500 Index believed to be undervalued and/or offer the potential for above-average earnings growth. Over the past twelve months * Large-cap stocks delivered only modest gains, as investors worried about high energy prices, rising interest rates and a potential slowdown in consumer spending. * The Funds stock selection was strong across nearly all sectors, which greatly aided performance. * Investments in energy and utilities were among the Funds top performers. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings 6.9% British Energy Group Plc 5.9% Newmont Mining Corp. 4.7% Suncor Energy, Inc. 4.5% Agnico-Eagle Mines Ltd. 4.4% Novelis, Inc. 4.4% Telewest Global, Inc. 4.3% Williams Cos., Inc. (The) 3.4% Sprint Nextel Corp. 3.1% Berkshire Hathaway, Inc. (Class B) 2.8% Corn Products International, Inc. As a percentage of net assets on December 31, 2005. 1 BY TIMOTHY E. KEEFE, CFA, ROBERT C. JUNKIN, CPA, AND ROGER C. HAMILTON, PORTFOLIO MANAGERS, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK Large Cap Equity Fund John Hancock Large Cap Equity Fund had a solid year, despite less-than-optimal market conditions. The Funds Class A, Class B,
